DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to inventions non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is merely to avoid antecedent basis issues for claims 5-7 which recite “the plurality of portions” in relation to claim 2’s at least four portions and to avoid claiming that the retain has a tooth, when it has anterior tooth portion. 
The application has been amended as follows: 
Claim 2. The orthodontic lip advancer of claim 1, wherein the bumper comprises a plurality of at least four portions each corresponding to an anterior tooth portion of the retainer.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious an orthodontic lip advancer comprising a plastic retainer, for use with a lower dental arch, and a bumper comprising a plurality of portions each corresponding to an anterior tooth, an entire height of each portion in contact with the retainer in the gingival-occlusal direction, the bumper extending directly labially from and along the length of an anterior portion of the retainer extending along a labial surface of the lower arch anterior teeth and having a thickness for pressing against the patient’s lips and is positioned to localize forces exerted by muscles of the lip muscles to cause a force to cause the bumper to directly impinge the retainer upon anterior teeth to prevent the anterior teeth from flaring labially in combination with the other claim limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        08/27/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772